Case 5:18-md-02827-EJD Document 451 Filed 08/10/20 Page 1 of 1

Monday August 3", 2020
Clerk of the Court
US District Court Northern District of California, San Jose Division
280 South Ist Street
San Jose, CA 95113

RE: Apple Inc. Device Performance Litigation, Case No. 18-MD-2827-EJD
Dear USDCND of CA, SJ div, and Judge Edward J. Davila,

I am writing to object to this lawsuit, the Settlement, the requested award of Attorney’s Fees and
Expenses, any Service Awards likely to be paid to the Named Plaintiffs, and any Awards to the
Settlement Class.

In order to object I was required to register as a member of the Settlement Class, so here are my
two submitted claim IDs: (I owned two qualifying devices within the scope of this litigation).
SMRT01137019

SMRT01137074

The reason for my objection is this; My understanding of Apple’s alleged software imposed
“diminished performance” was that it was an attempt, through their iOS, to extend the battery-
operated runtime of these devices by lowering their power consumption. In my opinion this was
done in an effort to improve the consumer experience. There could be no other reason to
intentionally hinder their own customer’s hardware. Consequently, I see absolutely no reason
the Company should be penalized for their actions in this matter.

In my opinion this lawsuit is frivolous and serves nobody but the Attorneys who have pursued it.
Lurge you to throw it-out of your court!

Furthermore, I am concerned for the security of my own private information in this affair. By
filing this suit, the plaintiffs and their lawyers have been given access (presumably through
subpoena) to a list of names, addresses, email addresses, and Apple IDs of ALL iPhone owners
for the named period of time. That must be millions of consumers, including me. What is to
become of this information? Will it be made public? Will the Attorneys be tempted to sell this
list for marketing purposes? I find this aspect of these types of class-action suits very disturbing.

I’m sorry this litigation has wasted so much of the Court’s time. Please throw it out!

Thank you,

 

J. Johnson tC
delwest(@mac.com
3075 Van Nuon Ave. RECEIVED

Studio City, CA 91604
818-789-1511 AUG 06 2020

SUSAN Y, SOONG
CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF GALIFORNIA
SAN JOSE OFFICE

 
